Appeal from an order of the Family Court, Rensselaer County, entered October 16, 1973, which found appellant in contempt of court and sentenced him to 30 days in jail for failure to comply with an order of support. A support order, dated July 9, 1973, directed appellant to make weekly payments for the support and maintenance of his wife. Upon noncompliance, a proceeding was commenced under article 4 *774of the Family Court Act seeking to invoke the remedies provided by section 454 of the Family Court Act. At an appearance on October 16, 1973 before the Family Court, accumulated arrears were admitted by appellant through his attorney, whereupon the court summarily found appellant in contempt and invoked sentence. This court has held on prior occasions that section 454 of the Family Court Act requires a hearing not only on the amount of any arrears, but also on the issue of whether failure to comply with an order of the court was willful (Matter of Tucker v. Tucker, 41 A D 2d 995; Matter of Hall [Wells-Friedman], 35 A D 2d 758). Order reversed, on the law and the facts, without costs. Staley, Jr., J. P., Greenblott, Sweeney, Kane and Main, JJ., concur.